March 10, 1939. The opinion of the Court was delivered by
The decree of Judge Dennis sets forth fully the facts in this remarkable case. His disposition of the case is satisfactory to this Court. Let it be reported.
The appellants and their fellow conspirator, Scarborough, have learned by sad experience that Sir Walter Scott spoke truth when he wrote: "Oh, what a tangled webb we weave, When first we practice to deceive."
Judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.